Citation Nr: 1412767	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-27 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES


1.  Entitlement to service connection for right hand peripheral neuropathy secondary to service-connected diabetes mellitus.

2.   Entitlement to service connection for left hand peripheral neuropathy secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for right foot peripheral neuropathy secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for left foot peripheral neuropathy secondary to service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In February 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder. 
   

FINDING OF FACT

At the February 2012 hearing, the Veteran expressed his desire to withdraw this appeal.  A written transcription of the Veteran's testimony is of record.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  At the February 2012 hearing, the Veteran expressed his desire to withdraw this appeal.  A written transcription of the Veteran's testimony is of record.  The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


